DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on November 24, 2021 for application 16/548,932 in which claims 1, 5, 8, 12, 15, and 19 were amended and claim 20 was cancelled.  The claims were further amended by the examiner’s amendment of January 27, 2022, and claims 1-3, 5, 7-10, 12, 14-17, and 19 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on November 24, 2021.  Regarding the Applicant’s response at pages 6-9 of the Remarks that concerns the § 103 rejection of the pending claims, the arguments are moot because the Applicant agreed to the examiner’s amendment presented below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment arose from an interview with Scott Zimmerman (Reg. No. 41,390) held on January 25, 2022, and a final authorization for the examiner’s amendment was provided via e-mail by Scott Zimmerman on January 27, 2021.

1.	(Currently Amended) A method conducted by a server that secretly shares an electronic document between computers, comprising:
retrieving, by the server, the electronic document;
splitting, by the server, the electronic document into a number NS of secret shares via an electronic representation of a secret sharing algorithm;
determining a maximum number NSmax of the number NS of the secret shares that are permissibly integrated into a single blockchain network;
determining a number NB of different blockchain networks that are required to distribute the number NS of the secret shares of the electronic document according to a ratio of NB=NS/NSmax; and

publishing, by the server, the number NS of the secret shares via the required number NB of the different blockchain networks to the computers.
5.	(Currently Amended) The method of claim 1, further comprising integrating the number NS of the secret shares into the NB of the different blockchain networks.
7.	(Currently Amended) The method of claim 1, further comprising generating a hash value representing a secret share of the number NS of the secret shares by hashing an electronic data representing the secret share.

a hardware processor; and
a memory device storing instructions that when executed by the hardware processor perform operations, the operations comprising:
retrieving an electronic data representing the electronic document;
splitting the electronic data representing the electronic document into a number NS of secret shares via an electronic representation of a secret sharing algorithm;
determining a maximum number NSmax of the number NS of the secret shares that are permissibly integrated into a single blockchain network;
determining a number NB of different blockchain networks that are required to distribute number NS of the secret shares according to a ratio of NB=NS/NSmax; and
distributing the number NS of the secret shares using the required number NB of the different blockchain networks to the computers.
12.	(Currently Amended) The system of claim 8, wherein the operations further comprise integrating the number NS of the secret shares into the NB of the different blockchain networks.
number NS of the secret shares by hashing the electronic data representing the secret share.
Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17, and 19 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are “Paul” (US 2014/0201541), “Wright” (US 2018/0367298), “Raduchel” (US 2017/0161439), “Gadnis” (US 2018/0285879), and “Hardjano” and (US 6,363,481), and newly cited “Kroger” (The Case for Distributed Data Archival Using Secret Splitting with Percival, see attached NPL document).  Paul discloses a distributed storage of electronic data that uses secret sharing and a secret sharing ratio of storage sites that usable to decode sensitive data.  Wright discloses the combined use of blockchains and secret shares for digital wallets.  Raduchel discloses a system for storing medical records by splitting electronic documents and storing them in a distributed storage system.  Gadnis discloses the use of blockchains to create a distributed storage platform.  Hardjano discloses a secure data storage system that uses secret sharing in which n shares are distributed to fewer than n databases, with some databases storing multiple shares.  Kroeger discloses a distributed storage system and teaches an increase in security is achieved in Shamir’s secret sharing algorithm by maximizing the number of shares that are created and maximizing the number of shares that are required to recover the secret.
What is missing from the prior art is a method, system, and memory device with the following characteristics.  The method, system, and memory device includes a NS of secret shares via an electronic representation of a secret sharing algorithm.  A maximum number NSmax of the number NS of the secret shares that can be permissibly integrated into a single blockchain network are determined, and a number NB of different blockchain networks that are required to distribute the number NS of the secret shares of the electronic document are determined according to a ratio of NB=NS/NSmax.  The server publishes the number NS of the secret shares via the required number NB of the different blockchain networks to the computers.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in independent claims 1, 8, and 15.  Therefore, claims 1, 8, and 15 are deemed allowable over the prior art of record.  The dependent claims that further limit claims 1, 8, and 15 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491